DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary

Claims 1, 5-13, 16, and 20-28 are pending and allowed in the application


Allowable Subject Matter

Claims 1, 5-13, 16, and 20-28 are allowed.

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  

With respect to the 101 rejections the Examiner finds the Applicant's arguments that were filed in 23 December 2021 were found persuasive and the 101 rejection was withdrawn in the Office Action Filed 16 March 2022 and the Examiner stated: “the combination of additional elements of training and determining using a machine learning model to control parameters for resource distribution associated with a source.  Specifically, the additional elements recite a specific manner of automatically utilizing machine learning model to provide resource distributions which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is eligible because it is not directed to the recited judicial exception”.

Additionally, the Applicant's arguments filed on 10 June 2022 (pages 11-17 in particular) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why Claims 1, 5-13, 16, and 20-28 are allowable over the prior art of record.  Specifically: while Moorthy, Marshall, and Certain are the prior art reference most closely resembling the applicants claimed invention they alone and in combination do not fairly teach the combination of steps claimed:

train, using historical data of resource distributions, a machine learning model to determine attributes of future resource distributions, wherein the historical data of resource distributions comprises historical attributes of previously performed resource distributions associated with multiple users associated with an entity, and wherein the historical attributes comprise sources from which resources were distributed during the previously performed resource distributions, payment instruments used to initiate the previously performed resource distributions, recipient entities of the previously performed resource distributions, and types of recipient entities of the previously performed resource distributions.

determine, based on determining that the user-defined control parameters apply to the resource distribution based on the attributes of the resource distribution, and based on the user-defined control parameters, whether the resource distribution is permitted; authorize, based on determining that the resource distribution is permitted, the resource distribution.


The novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Novian et al. (U.S. Patent Publication 2016/0295624 A1) discloses methods and apparatus for resource pool design for vehicular communications.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789. The examiner can normally be reached Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WU Rutao can be reached on 571 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.S.S/Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623